Citation Nr: 1829039	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Entitlement to a separate rating for instability of the knees.

2.  Entitlement to service connection for umbilical hernia, to include as secondary to the service-connected major depressive disorder.

3.  Entitlement to a rating in excess of 70 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1962 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for umbilical hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

 
FINDINGS OF FACT

1.  During the March 2018 hearing, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to a separate rating for instability of the knees with a full understanding of the consequences of such action.

2.  The major depressive disorder is manifested by occupational and social impairment with deficiencies in most areas as a result of depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and neglect of personal appearance and hygiene


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to a separate rating for instability of the knees have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (202); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Separate Rating for Instability of the Knees

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the March 2018 Board hearing before the undersigned, the Veteran withdrew from appeal the issue pertaining to entitlement to a separate rating for instability of the knees.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remains no allegations of error of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

Major Depressive Disorder

The Veteran seeks a rating in excess of 70 percent for his service-connected major depressive disorder, which is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2017).

Under Diagnostic Code 9434, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Throughout the pendency of the appeal, the Veteran's major depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas as a result of depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and neglect of personal appearance and hygiene.  See Board hearing (March 2018); VA examination (November 2016).  The Board acknowledges that such symptoms result in significant social and occupational impairments, but finds that they do not result in total social and occupational impairment.  For instance, during the March 2018 Board hearing, the Veteran testified that he is currently married and in the process of collaborating with a writer on an autobiography.  The Veteran's ability to maintain such relationships affirmatively opposes the notion of total social impairment.  Absent both total social and occupational impairment, the Board cannot find that a 100 percent rating for major depressive disorder is warranted.  Accordingly, a rating in excess of 70 percent for major depressive disorder is denied.


ORDER

The appeal as to entitlement a separate rating for instability of the knees is dismissed.

A rating ine excess of 70 percent for major depressive disorder is denied.


REMAND

The Veteran seeks service connection for an umbilical hernia, which he contends clinicians and medical articles have related to psychiatric disorders, such as his service-connected major depressive disorder.  While the evidence shows the presence of an umbilical hernia, the Veteran has not been afforded a VA examination to address whether such is related to a service-connected disability.  Additionally, as none of the medical evidence of record addresses this question, remand for VA examination is needed.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to diagnose any hernia disorder the Veteran has had at any time during the pendency of the appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed hernia disorder is (i) related to service or (ii) caused or aggravated by the service-connected major depressive disorder.

The examiner must address both direct and secondary service connection as well as theories of causation and aggravation.  The examination report must include a complete rationale for all opinions expressed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


